     Case 2:20-cv-00695-KJD-NJK Document 6 Filed 01/06/21 Page 1 of 2



 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6                                                ***
 7    CANDICE KATIE TOWNER,                               Case No. 2:20-CV-0695-KJD-NJK
 8                                           Plaintiff,                     ORDER
 9           v.
10    FREDERICK O. SILVER,
11                                         Defendant.
12          Before the Court for consideration is the Order and Report and Recommendation (#3) of
13   Magistrate Judge Nancy J. Koppe entered June 29, 2020, recommending that Plaintiff’s action be
14   remanded to the Family Division of the Nevada Eighth Judicial District Court for lack of
15   jurisdiction. Defendant filed Objections (#5) to the report and recommendation.
16          The Court has conducted a de novo review of the record in this case in accordance with
17   28 U.S.C. § 636(b)(1) and LR IB 3-2. The magistrate judge correctly determined that
18   Defendant’s Notice of Removal was untimely by several years. Defendant’s assertion that that
19   Judge Koppe lacks the authority to make a report and recommendation defies federal statute and
20   the Local Rules. The Court determines that the Report and Recommendation (#3) of the United
21   States Magistrate Judge entered June 29, 2020, should be ADOPTED and AFFIRMED.
22          IT IS THEREFORE ORDERED that the Magistrate Judge’s Report and
23   Recommendation (#3) entered June 29, 2020, are ADOPTED and AFFIRMED;
24          IT IS FURTHER ORDERED that Plaintiff’s action is REMANDED;
25   ///
26   ///
27   ///
28
     Case 2:20-cv-00695-KJD-NJK Document 6 Filed 01/06/21 Page 2 of 2



 1         IT IS FURTHER ORDERED that Defendant’s Motion Challenging Authority of the
 2   Magistrate Judge (#5) is DENIED.
 3         DATED this 6th day of January 2021.
 4
                                                       ______________________________
 5
                                                       The Honorable Kent J. Dawson
 6                                                     United States District Judge

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 -2-
